United States Court of Appeals
                     For the First Circuit


No. 21-1029

                 JEREMIAS LUCAS DOMINGO-MENDEZ,

                           Petitioner,

                               v.

              MERRICK B. GARLAND,* Attorney General,

                           Respondent.


               PETITION FOR REVIEW OF AN ORDER OF
                THE BOARD OF IMMIGRATION APPEALS


                             Before

                      Barron, Chief Judge,
               Lynch and Kayatta, Circuit Judges.


     Michael B. Kaplan, with Jeffrey B. Rubin, Todd C. Pomerleau,
Kimberly A. Williams, and Rubin Pomerleau PC were on brief for
petitioner.
     Brendan P. Hogan, Office of Immigration Litigation, with whom
Brian Boynton, Acting Assistant Attorney General, Civil Division,
and Andrew N. O'Malley, Senior Litigation Counsel, were on brief
for respondent.


                         August 31, 2022




     *  Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
Merrick B. Garland has been substituted for former Acting Attorney
General Jeffrey Rosen.
            KAYATTA, Circuit Judge.        A parent's removal from the

United States creates foreseeable and substantial hardship for a

family.     In the face of that reality, Congress has nevertheless

decreed that, with possible exceptions not applicable here, the

Attorney General may rely on that hardship to cancel a nonpermanent

resident's removal only if the removal would cause "exceptional

and extremely unusual hardship" for a qualifying family member.           8

U.S.C.    § 1229b(b)(1).     The   case     before   us   illustrates   the

consequences of that stringent statutory requirement.

            Petitioner Jeremias Lucas Domingo-Mendez is a native and

citizen of Guatemala who conceded that he was removable from the

United States.     After an immigration judge ("IJ") granted his

application for cancellation of removal, the Board of Immigration

Appeals ("BIA" or "Board") vacated that relief and ordered Domingo-

Mendez removed.    Domingo-Mendez argues that, in so doing, the BIA

committed reversible legal error.          For the following reasons, we

disagree.

                                    I.

            Domingo-Mendez   entered       the   United   States   without

inspection around March of 2009 and has remained in this country

since that time.    He and his partner, Celia Mazariegos, have two

U.S.-citizen children under the age of 10.                Domingo-Mendez's

request for cancellation of removal was predicated on the impact

his removal would have on his young children.


                                   - 2 -
                 Cancellation     of    removal     is   a   discretionary      form   of

relief that is available, as relevant here, when an eligible

noncitizen's "removal would result in exceptional and extremely

unusual         hardship   to"    his   United     States     citizen    or    permanent

resident child. 8 U.S.C. § 1229b(b)(1)(D). In addition to showing

the requisite hardship, the noncitizen must have been continuously

present in the United States for at least ten years; must have

"been a person of good moral character during [that] period"; and

must       not    have     been   convicted        of    certain   offenses.           Id.

§§ 1229b(b)(1)(A)–(C).

                 An IJ held a hearing on Domingo-Mendez's application for

cancellation of removal on June 8, 2020.                      The government argued

that Domingo-Mendez had not demonstrated that his U.S.-citizen

children would suffer "exceptional and extremely unusual hardship"

as required by statute.1            8 U.S.C. § 1229b(b)(1)(D).

                 One question discussed several times throughout the

hearing was what kind of work Domingo-Mendez -- who had been a

cook       in    the   United     States   --      could     procure    in    Guatemala.

Government counsel asked Domingo-Mendez whether he "could work as

a chef in Guatemala."             Domingo-Mendez initially responded that he



       1The government also contended that Domingo-Mendez had not
demonstrated the requisite physical presence and good moral
character to qualify for cancellation of removal.         The IJ
disagreed.   The BIA did not reach either issue, and we do not
discuss them further.


                                           - 3 -
could not work as a chef, but after some apparent confusion about

the pending question, the following exchange took place:

         JUDGE TO [GOVERNMENT COUNSEL] MR. CZUGH

              Is the question, if he goes back to
              Guatemala now, why couldn't he work as a
              chef?

         MR. CZUGH to JUDGE

              Correct.

         MR. DOMINGO TO MR. CZUGH

              Oh, yes.    I, I could find work in a
              restaurant.

         JUDGE TO MR. DOMINGO

              So, could you find work in a restaurant
              today in Guatemala?

         MR. DOMINGO TO JUDGE

              Yes, yes.   I think so.

         Later,   Domingo-Mendez's    counsel   again   steered   his

testimony towards the subject of work:

         MR. GALLO TO MR. DOMINGO

              Mr. Domingo-Mendez, do you know the
              difference between a chef and a cook?

         MR. DOMINGO TO MR. GALLO

              Yes.

         MR. GALLO TO MR. DOMINGO

              Okay. In the United States, are you a
              chef, or you're a -- or are you a cook?




                              - 4 -
MR. DOMINGO TO MR. GALLO

    A cook.

MR. GALLO TO MR. DOMINGO

    Okay. And because you're a cook in the
    United States, could you then be a chef
    in Guatemala?

MR. DOMINGO TO MR. GALLO

    Perhaps.

MR. GALLO TO MR. DOMINGO

    Okay. You said you were planting crops in
    Guatemala before you came to the United
    States. Is that correct?

MR. DOMINGO TO MR. GALLO

    Yes.

MR. GALLO TO MR. DOMINGO

    Do you know whether or not you would be
    able   to   support  Celia,   [and   the
    children], planting crops in Guatemala?

MR. DOMINGO TO MR. GALLO

    Yes.   Well, I can there in a restaurant.

MR. GALLO TO MR. DOMINGO

    Would you make the same amount of money
    in Guatemala, as you do in the United
    States, working in a restaurant?

MR. DOMINGO TO MR. GALLO

    No.




                    - 5 -
         Finally, this exchange took place:

         JUDGE TO MR. DOMINGO

                And, if you went back to Guatemala, where
                would you live?

         MR. DOMINGO TO JUDGE

                Over there, because I have my own house.

         JUDGE TO MR. DOMINGO

                And are there restaurants in that area?

         MR. DOMINGO TO JUDGE

                No.

         JUDGE TO MR. DOMINGO

                Then how could you work as a cook, if you
                lived in that area?

         MR. DOMINGO TO JUDGE

                In the, in the place where I live, 30
                minutes or half an hour away, there are
                restaurants.

         When   Domingo-Mendez's   partner,   Mazariegos,   took   the

stand, the IJ asked her about the foregoing testimony as follows:

         JUDGE TO MS. MAZARIEGOS

                Now, he testified that he thought he
                could work as a cook in Guatemala. Do
                you, do you know -- what do you think of
                that?

         MS. MAZARIEGOS TO JUDGE

                Well, I don't, I don't think they would
                have the opportunity, because over here
                -- over there, at 25 years old, they
                don't hire you. You have to be 20 or 25


                                - 6 -
                   in order to be worth -- to, to -- in order
                   to go to work, and now he's 32 years old.

            In    her   subsequent   decision,   the   IJ    summarized      the

testimony    on   Domingo-Mendez's     work   prospects     in   Guatemala    as

follows:

            The respondent and Celia worry that if he has
            to go back to Guatemala, that it will not be
            possible for him to support the children in
            rural Guatemala, where both of them testified
            that for the most part the available work is
            subsistence agricultural work. The respondent
            testified that he might be able to work as a
            cook in a town some distance away from his
            home town, but he never worked as a cook in
            Guatemala before.   And Celia explained that
            she believes it would be very difficult for
            him to find work as a cook, given his age,
            given that he has not worked in this capacity
            in Guatemala before, and given the fact that
            the restaurants are not closely located to the
            areas where their families live in Guatemala
            today.

            The IJ ultimately made no explicit finding as to whether

Domingo-Mendez would find work as a cook or other restaurant work

in Guatemala.      Rather, she turned to discussing the "Coronavirus

pandemic" and testimony that travel restrictions would cause a

protracted    separation     of   Domingo-Mendez    from     his   two   young

children (then ages 5 and 6).         The IJ suggested that, if Domingo-

Mendez was removed, Mazariegos and the children faced two options:

(1) move to Guatemala, "subject[ing]" the children to "a life of

harsh rural poverty," or (2) stay behind in the United States and

lose the presence of their father, "the mainstay of th[e] family."



                                     - 7 -
The IJ found that Domingo-Mendez's "presence here in the United

States [was] an absolute necessity for the safety, security and

future well-being of [his] two United States citizen children."

"[F]or this reason," she found that Domingo-Mendez "met his burden

of proof to show that [his children] would suffer exceptional and

extremely unusual hardship if he was deported to Guatemala."

            The BIA's judgment was otherwise.       The Board began by

explaining that it reviewed the IJ's factual findings for clear

error.    The BIA did not claim to find any clear error in the IJ's

factfinding.     It focused instead on the IJ's ultimate judgment

that     Domingo-Mendez   had   established   the   requisite   extreme

hardship.    It concluded as follows:

            If the respondent's children do accompany him
            to Guatemala, the poor economic conditions,
            reduced    educational    opportunities,   and
            adjustment       difficulties,      considered
            cumulatively, are not sufficient to establish
            the requisite hardship standard under the
            governing case law. If his children remain in
            the United States, the likely diminution in
            their economic circumstances and emotional
            hardship created by their father's absence
            similarly do not rise to the statutorily
            mandated level of exceptional and extremely
            unusual.   See Matter of J-J-G-, 27 I&N Dec.
            808 (BIA 2020); [Matter of] Recinas, 23 I&N
            Dec. 467 (BIA 2002); Matter of Andazola, 23
            I&N Dec. 319 (BIA 2002); Matter of Monreal,
            23 I&N Dec. 56 (BIA 2001).        We therefore
            disagree with and reverse the Immigration
            Judge's   conclusion    that   the   hardships
            presented are sufficient to satisfy the
            applicable standard.




                                  - 8 -
          In so concluding, the BIA recited some but by no means

all of the evidence.   In particular, it stated as follows:

          The respondent's employment history includes
          working as a cook, and he believes he would be
          able to obtain restaurant work in Guatemala.
          The respondent indicated that his parents
          still live in Guatemala, and he has his own
          house there (IJ at 6; Tr. at 109, 121-122).

          This petition for review followed.

                                II.

          Domingo-Mendez argues that the BIA committed legal error

by (1) failing to state whether it accepted the IJ's factual

findings or rejected them as clearly erroneous; (2) engaging in

its own factfinding; and (3) failing to consider "certain key

facts" cited by the IJ.    Assuming that we have jurisdiction to

entertain these arguments,2 we find them to be unavailing.     Our

reasoning follows.




     2  As a general rule, we lack jurisdiction to review the BIA's
"judgment regarding the granting of relief under section . . .
1229b" (among others), 8 U.S.C. § 1252(a)(2)(B), but we retain
jurisdiction to decide "constitutional claims or questions of
law," id. § 1252(a)(2)(D).     After argument in this case, the
Supreme Court construed section 1252(a)(2)(B) to preclude federal
courts from entertaining the argument "that any reasonable judge
would have been 'compelled'" to reach a particular factual
conclusion. Patel v. Garland, 142 S. Ct. 1614, 1620, 1627 (2022).
Ultimately, we need not determine whether all of Domingo-Mendez's
claims involve legal error or decide whether and to what extent
Patel would preclude us from reviewing those claims.            The
government does not suggest that Patel divests of us jurisdiction
over Domingo-Mendez's appeal.      And, in any event, where our
"statutory jurisdiction is ambiguous but the merits are
straightforward, we [may] bypass the jurisdictional issue and


                               - 9 -
                                 A.

            We begin by dispensing with Domingo-Mendez's claim that

after the BIA identified the proper standard governing its review

of the facts found below, it was obliged to explicitly indicate

whether it accepted those findings.     The BIA cited the correct

standard.   See 8 C.F.R. § 1003.1(d)(3)(i) (2020).3   We do not read

the governing regulation (which instructs the BIA to review the

IJ's factual findings "only to determine whether [those findings]

are clearly erroneous") to require the kind of explicit statement

Domingo-Mendez desires.   Id. And -- as we discuss more fully below

-- the Board's decision does not indicate that it applied a

different standard sub silentio.   See Samayoa Cabrera v. Barr, 939

F.3d 379, 383 (1st Cir. 2019) (rejecting petitioner's contention

that the BIA applied the wrong standard of review even though the

agency did "not explicitly spell out the standard of review it

applied" absent evidence the agency applied the wrong standard);

Enwonwu v. Gonzales, 232 F. App'x 11, 15 (1st Cir. 2007) (per




explain why" Domingo-Mendez's claims fail on the merits.    Tacuri-
Tacuri v. Garland, 998 F.3d 466, 472 (1st Cir. 2021).
     3  The government filed its appeal with the BIA on July 7,
2020. The BIA's review was governed by the version of 8 C.F.R.
§ 1003.1 effective at that time. See Barros v. Garland, 31 F.4th
51, 57 n.2 (1st Cir. 2022). References to this regulation are to
that version.


                               - 10 -
curiam) ("presumption of regularity . . . attaches to the BIA's

official acts").

                                  B.

          Domingo-Mendez's better, but still unsuccessful, claim

is that the BIA impermissibly engaged in its own factfinding by

ascribing a higher degree of likelihood to his ability to obtain

restaurant work in Guatemala than did the IJ.      With a caveat not

at issue here, the BIA may "not engage in factfinding in the course

of deciding appeals."    8 C.F.R. § 1003.1(d)(3)(iv).   See Barros v.

Garland, 31 F.4th 51, 63 (1st Cir. 2022) ("For the purposes of BIA

review, the IJ's predictive findings of what may or may not occur

in the future are findings of fact subject to a clearly erroneous

standard of review." (cleaned up) (quoting Samayoa Cabrera, 939

F.3d at 382)).

          According to the IJ, Domingo-Mendez "testified that he

might be able to work as a cook in a town some distance away from

his home town." (Emphasis added.) The BIA described the testimony

slightly differently, saying     that    Domingo-Mendez "believes he

would be able to obtain restaurant work in Guatemala."     (Emphasis

added.)   So the question is whether this difference in the two

descriptions of the testimony warrants setting aside the BIA's

ruling.   For the following reasons, we conclude that it does not.

          First, the descriptions of the IJ and the BIA do not

directly conflict.      The IJ said that Domingo-Mendez "testified


                                - 11 -
that he might be able to work as a cook," while the BIA said that

Domingo-Mendez "believes he would be able to obtain restaurant

work."    The BIA could certainly presume that "restaurant work"

includes work as a cook, and could also encompass restaurant jobs

other than a job as a cook.            So this is not a case where the words

used by the IJ and BIA clash in a manner that suggests that the

BIA rejected any factfinding by the IJ.                   Indeed, it seems clear

that    the    BIA   thought     its    description       of     the   testimony     was

consistent with the IJ's: To support the proposition that Domingo-

Mendez "believes he would be able to obtain restaurant work," the

BIA cited to both the transcript of Domingo-Mendez's hearing

testimony and the relevant page of the IJ's decision.

              Second, the record shows that the BIA's description of

the    testimony     did   not   overstate       what    Domingo-Mendez      said    --

Domingo-Mendez       did   testify       that    he     "could    find   work   in    a

restaurant" in Guatemala.              So if there were indeed a meaningful

difference between the IJ's description and that of the BIA, it is

the IJ's that would have been clearly erroneous.                         And the BIA

certainly need not adopt a clearly incorrect recitation of the

record.       See 8 C.F.R. § 1003.1(d)(3)(i).

              Third, it does not appear that any difference in the

descriptions of the testimony was material.                      Neither the IJ nor

the BIA rested the ultimate hardship determination on the rather

nuanced difference in describing what Domingo-Mendez thought about


                                        - 12 -
his ability to obtain restaurant work in Guatemala. Nor did either

rely on the testimony to make a predictive finding.                   Rather, the

IJ found the requisite hardship without pinning down the precise

likelihood that Domingo-Mendez would find work as a cook.                      The

IJ's hardship determination rested on her conclusion that Domingo-

Mendez's "presence here in the United States is an absolute

necessity for the safety, security and future well-being of [his]

two United States citizen children."             Likewise, the BIA did not

suggest   that    Domingo-Mendez      had     promising    job   prospects      in

Guatemala that precluded a hardship finding.              To the contrary, the

Board concluded that if his children accompanied him to Guatemala,

"the poor economic conditions, reduced educational opportunities,

and adjustment difficulties, considered cumulatively, are not

sufficient to establish the requisite hardship standard under the

governing caselaw."       And if the children remained in the United

States, the Board said, "the likely diminution in their economic

circumstances and emotional hardship created by their father's

absence similarly do not rise to the statutorily mandated level of

exceptional and extremely unusual."             In short, neither the IJ's

nor the BIA's bottom-line hardship determination rested on whether

Domingo-Mendez     thought      he   could    obtain     restaurant     work   in

Guatemala.       Thus,   even   if   there    was   an   error   in    the   BIA's

description of Domingo-Mendez's testimony, it was harmless.                    See

Guta-Tolossa v. Holder, 674 F.3d 57, 60 n.2 (1st Cir. 2012)


                                     - 13 -
(explaining that although "[t]he IJ seem[ed] to have misread"

certain evidence, the error was harmless because the IJ's decision

was not based on that evidence).

                                       C.

             We close with Domingo-Mendez's argument that the BIA

committed legal error when it failed to discuss certain "key facts

cited by the IJ in her decision."             In particular, Domingo-Mendez

says that the BIA did not mention (1) that Mazariegos and the

children were already suffering acute financial hardship while

Domingo-Mendez      was   detained;     and    (2) the    "effectively . . .

permanent physical separation" of Domingo-Mendez from his children

that would result from the combination of the family's financial

circumstances and COVID-19-related travel restrictions if Domingo-

Mendez were removed.

             Although "the BIA is required to consider all relevant

evidence in the record," Lin v. Mukasey, 521 F.3d 22, 28 (1st Cir.

2008), "each piece of evidence need not be discussed in a [BIA]

decision," Chen v. Holder, 675 F.3d 100, 106 (1st Cir. 2012)

(alteration in original) (quoting Morales v. I.N.S., 208 F.3d 323,

328   (1st   Cir.   2000)).    "When    the     BIA's   decision   is   neither

inconsistent with [the evidence at issue] nor gives reason to

believe the BIA was unaware of it, we have no reason to doubt that

the agency considered the evidence."            Lin, 521 F.3d at 28.




                                  - 14 -
            As we have explained, the BIA acknowledged that, should

Domingo-Mendez    be    removed   and    his   children         stay   behind,   the

children would experience a "likely diminution in their economic

circumstances" and "emotional hardship created by their father's

absence."   Similarly, the BIA determined that even if the children

joined their father in Guatemala, "the poor economic conditions"

considered collectively with other circumstances did not establish

the requisite hardship.       So "[w]e see no reason to surmise that

the BIA overlooked" the evidence in question.                    Lin, 521 F.3d at

28.   Rather, pointing to what many may regard as a hard-hearted

statutory mandate, it disagreed with the IJ that the family's real

hardship rose to the level of the requisite "exceptional and

extremely unusual hardship" that the statute requires.                     8 U.S.C.

§ 1229b(b)(1)(D).

            In   sum,   Domingo-Mendez       has   not    shown     that   the   BIA

misconstrued or overlooked relevant evidence.                  Nor does the record

support any contention that the BIA applied an improper standard.

            Without     indication      that   the       BIA     misconstrued     or

overlooked relevant evidence, we cannot remand for the Board to

undertake the hardship analysis afresh.

                                      III.

            For the foregoing reasons, we                deny Domingo-Mendez's

petition and affirm the BIA's ruling.




                                     - 15 -